DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          GREGORY FERRARO,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-113

                           [September 9, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 562011CF002629C.

   Gregory Ferraro, Fort Pierce, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

FORST and KLINGENSMITH, JJ., concur.
WARNER, dissents with opinion.

WARNER, J., dissenting.

  On this record, I would reverse and remand for an evidentiary hearing
on grounds one through three, as the record does not conclusively refute
the claim of ineffective assistance as to counsel’s trial strategy. See
Button v. State, 941 So. 2d 531, 533 (Fla. 4th DCA 2006) (“A trial court
cannot deny a motion for post-conviction relief by finding that defense
counsel’s decision was tactical or trial strategy without first holding an
evidentiary hearing.”).

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.